Citation Nr: 1325315	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

2.  Entitlement to a rating in excess of 20 percent for instability of the left knee on or after June 21, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for degenerative arthritis of the left knee and assigned an initial 10 percent rating effective from August 31, 2001.  

The Board notes that this appeal originally stemmed from a March 2004 rating decision that granted an increased 30 percent rating for chrondromalacia of the left knee based on severe instability of the left knee, although the diagnostic code was not changed to reflect it and the Veteran's left knee disability continued to be listed under diagnostic code 5262 (impairment of the tibia and fibula).  After the Veteran filed a notice of disagreement (NOD) with the decision in September 2004, the RO issued a statement of the case (SOC) in June 2006, which addressed the 30 percent rating for chondromalacia.  The RO also issued the separate rating decision in June 2006 that is currently on appeal.  The Veteran then filed a NOD in August 2006 with the June 2006 rating decision addressing a separate grant for arthritis and specifically disagreed with the 10 percent rating.  He indicated that he would like a 20 percent rating for that disorder.  However, he expressed satisfaction with the 30 percent rating for chondromalacia of the left knee.  Therefore, the Board finds that there was no remaining case or controversy regarding the 30 percent evaluation.   Moreover, the Veteran never submitted a timely substantive appeal for the issue of entitlement to an evaluation in excess of 30 percent for chondromalacia patella of the left knee.  Accordingly, the issue of entitlement to an increased evaluation no longer remained in appellate status.  

Thereafter, in April 2009, the Veteran indicated that he wanted a 40 percent rating for nonunion of the tibia and fibula under Diagnostic Code 5262.  The Board is not clear whether the Veteran intended this correspondence to constitute a new claim for an increased rating for his chondromalacia patella of the left knee that is listed under Diagnostic Code 5262.  Accordingly, the matter is referred to the RO for appropriate action.  


The Board remanded the case for further development in May 2011.  That development was completed, and in a September 2012 rating decision, the RO granted a separate 20 percent rating for instability of the left knee effective from June 12, 2011.  The case has since been returned to the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left knee is not productive of limitation of flexion to 45 degrees or limitation of extension to 10 degrees.

2.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

3.  The Veteran does not have ankylosis, the symptomatic removal of semilunar cartilage, or dislocated semilunar cartilage.  

4.  The Veteran is already compensated for severe recurrent subluxation or instability of the left knee in the form of a 30 percent rating for chondromalacia patella of the left knee.

5.  As of June 21, 2011, the Veteran has a combined 60 percent evaluation for chondromalacia patella of the left knee, instability of the left knee, degenerative arthritis of the left knee, and a scar on the left knee. A 60 percent rating is the maximum schedular evaluation permitted under the provisions of 38 C.F.R. § 4.68 (amputation rule).  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261 (2012).

2.  The criteria for an initial rating in excess of 20 percent for instability of the left knee on or after June 21, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 4.68, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for degenerative arthritis of the left knee and instability of the left knee.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are relevant to his left knee disabilities.

Furthermore, as will be discussed below, the Veteran was afforded VA examinations during the course of his appeal that considered the Veteran's medical history, documented the symptoms and functional effects of his left knee disability, and addressed the relevant rating criteria.  The most recent examination was provided in June 2011, in accordance with the Board's May 2011 remand directives.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Moreover, in accordance with the May 2011 remand, the Veteran was sent a letter that same month requesting that he identify any additional treatment that he received for his left knee.  In June 2011, the Veteran responded that he had nothing else to submit.  The claim was then readjudicated in a September 2012 supplemental statement of the case (SSOC), as directed in the remand.  Given that the Veteran was afforded an adequate examination and asked to identify an outstanding treatment records followed by the issuance of the SSOC, the Board finds that there has been compliance with the prior remand.


For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran contends that the symptoms of his left knee arthritis are worse than are contemplated by the assigned ratings.  He is currently assigned a 10 percent evaluation for degenerative arthritis since August 13, 2003, and a separate 20 percent rating for instability effective as of June 21, 2011.  A 30 percent evaluation under Diagnostic Code 5262 has also been in effect since September 26, 2003; however, the actual rating decision dated in March 2004 explains that the 30 percent rating was assigned based on severe instability of the left knee.  As discussed in the introduction, this rating is not currently on appeal.  A 10 percent rating for a painful scar has also been in effect since September 3, 2004, but the Veteran has not expressed disagreement with that rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel  also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe.

An amputation of the knee and lower leg is rated 60 percent disabling pursuant to 38 C.F.R. § 4.71a, diagnostic code 5162.  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68.  Thus, the combined disability rating for the Veteran's various knee and lower leg disabilities may not exceed 60 percent.  

By way of background, the Veteran filed an increased rating claim for his already service-connected left knee disability in August 2003.  At that time, he complained of weakness, looseness, and bone pain.

In a treatment record dated in April 2003, the Veteran indicated that, if he stood or walked for any prolonged period, he became very uncomfortable on his feet for the new few days.  He reported having persistent pain, feelings of instability, and episodic popping and swelling, but he denied having numbness, tingling, or other sensory problems with the left lower extremity.  He did not have episodes of frank giving way with any frequency.  The Veteran's stance was noted to be unremarkable, and he had a smooth heel/toe gait, although there was difficulty with squatting.  The Veteran wore a brace.  An examination of the left knee at that time showed no obvious effusion.  The Veteran had full range of motion from 0 to 125 degrees.  There was a good solid endpoint on anterior drawer testing.  He did have a positive sag sign and positive posterior drawer indicating likely incompetence of the posterior cruciate ligament, but he had no varus laxity.  The Veteran also had 5 millimeters of opening on valgus stressing with the knee flexed about 30 degrees.  He had no varus or valgus laxity with the knee in full extension.  McMurray's testing was negative, and his motor strength was full.  There was normal sensory function.  After review of an x-ray and MRI report, the impression was internal derangement of the left knee, probable pain and instability due to shearing forces, and less than ideal motion due to posterior cruciate ligament insufficiency.

The Veteran also examined in connection with his claim in December 2003.  At that time, he reported having knee pain and stated that he was never pain-free.  He also indicated that he had weakness, looseness, swelling, and some heat and redness with use, as well as some giving way and occasional locking.  He stated that all of his symptoms worsened with use and weather.  The Veteran indicated that he could walk about a quarter of a mile, and he claimed that "totally incapacitated" on some days he was.  He stated that he missed work two to three times in the last year due to knee pain.  The Veteran reported that he was limited in the field work that he could do, which was required every couple of weeks.  He felt that his career choices were limited by his knee pain.  It was further noted that he wore a knee brace for support.  Upon examination, he had -5 degrees of extension and flexion to 90 degrees actively and 125 degrees passively.  During ambulation, he had extension to 10 degrees.  There was tenderness to palpation, especially in the lateral joint line, but the Veteran guarded diffusely.  There was a palpable click with passive range of motion of the left knee.  There was also a positive sag and a medial opening with valgus stress.  Reflex and sensory examinations were normal.  The Veteran's gait was antalgic on the left.  An x-ray showed status post anterior cruciate ligament (ACL) repair and mild degenerative changes.  

As a result of the December 2003 examination, the Veteran's rating for his chrondromalacia of the left knee status post surgeries was increased to 30 percent in a March 2004 rating decision effective from September 26, 2003, which was the date of his increased rating claim.  Although the Veteran's left knee disability was noted as being rated pursuant to Diagnostic Code 5262 (impairment of the tibia and fibula), a review of the actual March 2004 rating decision indicates that the 30 percent rating was actually assigned for severe instability of the left knee.  

VA treatment records reflect various complaints of left knee pain.  The Veteran had indicated that his knee felt loose, and at times, he felt like he could not put any weight on it.  He started taking narcotic pain medications because non-steroidal anti-inflammatory medications (NSAIDS) caused him stomach upset.  However, a January 2004 treatment record indicated that the Veteran had full range of motion of his left knee and negative anterior and posterior drawer signs.  His knee pain was suspected to be secondary to arthritis.  

In July 2004, the Veteran stated that he had a lot of pain, which affected his ability to carry out daily activities.  He experienced increased pain when standing for long periods, walking any distance, or crossing the street. He noted that he could not run.  In addition, he stated that he had knee surgery in 2001 and that another knee surgery was scheduled for August 2004. 

In October 2004, the Veteran claimed that his functional loss was greater than encompassed by the assigned rating.  He felt that weakness and looseness impaired all of his activities and that he had increased fatigability and incoordination of the left knee.  He noted that he had a knee brace due to looseness.  He also noted that his previously scheduled knee surgery had been delayed.  

A November 2004 MRI of the left knee showed mild degenerative changes.  VA treatment records continued to document left knee pain. 

 In June 2006 the RO granted service connection for degenerative arthritis of the left knee effective from August 13, 2003.  

In an August 2006 notice of disagreement, the Veteran argued that he had knee pain and might need additional surgery, which he believed warranted a higher rating for arthritis.  He wrote that he could understand the 30 percent rating for his left knee condition, but believed he should receive a higher rating for arthritis.  He felt that an increased rating for arthritis would satisfy his claim.  

The Veteran was reexamined in August 2007 at which time he reported that his left knee disability progressively worsened.  It was noted that he had prior left knee surgeries in 1999 and 2000 and that he had had injections in both of his knees.  He also took prescription and over-the-counter medications to treat his left knee pain.  No assistive aids were needed for walking.  The Veteran indicated that he was limited to 15 to 30 minutes of standing and was able to walk one quarter mile.  The Veteran also reported having pain, weakness, and stiffness of his left knee.  There was no deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  There were also no flare-ups of joint disease.  

Upon examination, the Veteran's gait was antalgic, and there was no evidence of abnormal weight bearing or ankylosis.  He did have effusion, tenderness, painful motion, and instability, and there was crepitation, but no clicks or snaps.  There was moderate anterior/posterior instability; however, medial/lateral collateral ligament stability was normal.  There was also a severe patellar abnormality consisting of severe dislocation/subluxation.  The Veteran had flexion from 0 to 110 degrees with pain beginning at 90 degrees and extension from 90 degrees to -5 degrees with pain beginning at 60 degrees.  There was no decrease in the range of motion after three repetitions. 

The examiner commented that the Veteran's left knee disability caused decreased mobility, problems with lifting and carrying, and pain.  The condition disability prevented sports; severely affected chores; moderately affected shopping, exercise, recreation, and traveling; and mildly affected bathing.  It did not affect feeding, dressing, toileting, or grooming.

VA records after that time reflected continuing complaints of knee pain and noted that the Veteran continued to wear a brace.  In March 2008, the Veteran complained of instability, which was helped by the brace.  Physical therapy had been tried, but did not help much.  There were minimal mechanical symptoms.  It was also noted that the Veteran's activities were significantly limited by his left knee disability.  His range of motion was from 0 to 140 degrees.  The knee was stable to varus and valgus stress, but there was a positive anterior and posterior drawer.  The Veteran was unable to perform the pivot shift or lachman tests.  Subsequently, he continued to have left knee pain and received injections.  

A July 2008 examination showed a hypersensitive surgical scar over the left knee, but did not otherwise address the knee disability itself.  

A July 2008 treatment record reflected that the Veteran still complained of left knee pain that was worse with activity and somewhat better with rest.  It was noted that he did not wear his left knee brace.  There was point tenderness over the tibial tunnel incision.  The left knee was stable to varus and valgus stress at 0 and 30 degrees, there was a firm endpoint on lachmans, and there was mild laxity with posterior drawer. 

Treatment records continue to document left knee pain.  A January 2009 treatment record indicated that the Veteran had range of motion of the left knee from 0 to110 degrees.  The knee was stable to varus and valgus stress, there was no effusion, and the anterior drawer was negative.  

In April 2009 the Veteran submitted a written statement on a VA Form 9 in which he argued that his left knee arthritis was worsening and that he had bone on bone pain.  He felt that his morbid obesity was due to his left knee disability.  He denied that he had refused recommended left knee surgery, but rather said that the orthopedic physicians that he saw never clearly explained the risks and benefits of the surgery.  He also sent a letter in which he claimed that he had a "total loss of movement" of his left knee because he could "hardly walk at all."  

In May 2009, the Veteran contended that he had nonunion of the tibia and fibula with loose motion requiring a brace.  

In a June 2009 letter, the Veteran reported that his arthritic pain worsened over the years.  In the past, he was told that he had ruptured the posterior cruciate ligament, but this was never repaired.  He was putting off the surgery because doctors told him he was too young and that surgery would not significantly help at the time.

The Veteran was reexamined in December 2010 at which time he reported that he had left knee pain and walked with a limp.  He was taking medicine for his knee pain.  The Veteran reported having instability, giving way, pain, stiffness, weakness, decreased speed of joint motion, and incoordination.  There were also clicks and snaps.  There was no deformity and no flare ups of joint disease.  It was noted that, due to a combination of his back, hip, right knee, and left knee disabilities, the Veteran was unable to stand more than a few minutes or walk more than 100 yards.  His gait was antalgic, but there was no other evidence of abnormal weight bearing.  An examination of the left knee revealed crepitus and tenderness.  No clicks or snaps, patellar abnormality, meniscus abnormality, abnormality of the tendons or bursae, or other knee abnormalities were found.  The Veteran had a range of motion from 0 to 80 degrees, and extension was normal.  There was pain after repetition, but no additional loss of range of motion.  

The Veteran reported that he lost approximately four weeks of work due to his left knee and back disabilities.  The Veteran had a bilateral knee disability that together caused a severe restriction on sports activity; moderately affected exercise; and mildly affected chores, shopping, and recreation.  There was no effect on other activities of daily living.  

VA treatment records continued to reflect complaints of knee pain.

The Veteran was reexamined in June 2011 during which he reported continuous moderate to severe aching pain and a sense of looseness and instability.  The Veteran reported giving way, instability, pain, stiffness, weakness, and snapping of the left knee.  He stated that he experienced giving way several times a year, but less than monthly.  He also had warmth, redness, swelling, and tenderness.  He reported severe flare-ups every two to three weeks that lasted three to seven days.  Weather changes and activities increased his pain, and it was alleviated somewhat by rest, ice, compression, elevation, and medication.  Due to a combination of his hip and bilateral knee disabilities, it was noted that he was unable to stand for more than a few minutes or walk more than 50 to 100 yards.  He used a cane.  A physical examination of the left knee revealed crepitus and tenderness, and there was severe anterior-posterior drawer instability.  There was also laxity of the cruciate ligament at 30 degrees of flexion on posterior stress, and at 90 degrees of flexion, there was posterior laxity.  Media/lateral ligament stability was normal.  There was no patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran had flexion from 0 to 85 degrees of flexion and normal extension.  There was objective evidence of pain with motion, but three repetitions of range of motion were performed and they remained essentially the same.  X-rays showed mild degenerative changes of the knee and a stable prior ACL repair.  

The Veteran told the June 2011 VA examiner that he lost four weeks of employment in the past year due to his back and bilateral knee disabilities, and it was noted that the combination of the Veteran's bilateral knees and hip disabilities caused decreased motion and pain.  They prevented sports, severely limited exercise, moderately limited shopping and recreation, and mildly affected chores, traveling, bathing, dressing, and driving.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to higher initial evaluations for his service-connected left knee degenerative arthritis and instability.  

The Veteran is already assigned a 10 percent disability evaluation under Diagnostic Code 5010 for degenerative arthritis, and there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Thus, he is not entitled to a higher initial evaluation under that diagnostic code.  

The Board has also considered whether the Veteran would be entitled to a higher or separate disability evaluation for limitation of flexion and limitation of extension.  However, the evidence does not show that he has had flexion limited to 45 degrees or extension limited to 10 degrees at any point.  In fact, range of motion of the left knee was measured on several occasions between April 2003 and June 2011.  Although it varied from 80 degrees to full flexion, he was never shown to even meet the criteria for a compensable evaluation under Diagnostic Code 5260, which assigns a 10 percent evaluation for flexion limited to 45 degrees.  Moreover, his extension was often noted to be normal, and it was never shown to be limited to more than 5 degrees.  As such, he has not met the criteria for a compensable evaluation under Diagnostic Code 5262, which contemplates a 10 percent evaluation for extension limited to 10 degrees.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee arthritis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 10 disability evaluation under Diagnostic Codes 5010-5262.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the August 2007 examiner stated that there was no decrease in range of motion after three repetitions.  The December 2010 examiner noted that there was pain after repetition, but indicated that there was no additional loss of range of motion.  Similarly, the June 2011 examiner stated that there was objective evidence of pain with motion, but noted that the Veteran's range of motion remained essentially the same after repetitive testing.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, even when considering other factors, the Veteran's flexion and extension have never more closely approximated the criteria for a compensable evaluation.

The Board acknowledges that, prior to June 21, 2011, there was evidence of instability.  However, a reading of the March 2004 rating decision clearly indicates that the 30 percent rating assigned under Diagnostic Code 5262 was actually based on severe recurrent subluxation or lateral instability even though the diagnostic code was not changed at that time to reflect application of the rating criteria under Diagnostic Code 5257.  Indeed, the text of the decision shows that Diagnostic Code 5257 contained the criteria that were applied by the RO to warrant an increased 30 percent rating at that time.  Thus, the Veteran was actually being compensated for the symptoms of severe recurrent subluxation or lateral instability throughout the appeal period by virtue of the 30 percent rating in place for his left knee disability.  However, as previously discussed, an appeal of that 30 percent rating was not perfected.

Similarly, the Board has considered whether an initial rating is warranted for instability beginning on June 21, 2011, when a separate 20 percent rating was assigned under Diagnostic Code 5257.  The Board acknowledges that the most recent VA examination report documented severe instability, which more closely approximates a 30 percent rating under Diagnostic Code 5257.  However, the Board again notes that the original 30 percent for chondromalacia patella of the left knee was actually based on the symptoms of severe instability in March 2004 and has been in effect since September 2003.  Thus, the Veteran was already being compensated for his severe instability of the left knee prior to and at the time that the separate 20 percent rating was granted.  The RO essentially awarded two separate ratings for the same symptoms of subluxation and lateral instability under two different diagnostic codes, although in actuality both ratings were based on the criteria at Diagnostic Code 5257.  Therefore, there is no basis to increase the separate 20 percent rating, as it would constitute further pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has also considered whether the Veteran is entitled to an increased evaluation for ankylosis, dislocated semilunar cartilage, or the symptomatic removal of semilunar cartilage pursuant to38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, and 5259.  However, the Board finds that the criteria for a rating under those diagnostic codes are simply not met.  In fact, the August 2007 examiner stated that there was no ankylosis, and the aforementioned range of motion findings do not suggest that the Veteran's left knee is fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Moreover, the December 2010 and June 2011 examiners stated that there was no meniscus abnormality.  "Semilunar cartilage" is one of the menisci of the knee joint. Stedman's Medical Dictionary, 296 (27th ed., 2000).  Therefore, the Board concludes that a higher or separate rating is not warranted under Diagnostic Code 5256, 5258, and 5259.

Significantly, the Board further notes that, as of June 21, 2011, the Veteran was assigned a 30 percent evaluation for chondromalacia patella of the left knee, a 20 percent evaluation for instability of the left knee, a 10 percent evaluation for degenerative arthritis of the left knee, and a 10 percent evaluation for a scar on the left knee.  His combined evaluation for these disabilities is 60 percent.  Thus, the Veteran's combined rating for all of his left knee symptoms as of June 11, 2011, is equal to the 60 percent rating available for amputation of the knee and lower leg under Diagnostic Code 5162.  Under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68.  Because the Veteran is already in receipt of a combined 60 percent rating for his left knee conditions, additional compensation would be precluded under 38 C.F.R. § 4.68.  Thus, as a matter of law the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue on or after June 21, 2011, because a higher schedular rating is prohibited.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected left disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of pain, limitation of motion, instability, and weakness.  In fact, there are some higher ratings under the diagnostic codes, but the Veteran's disabilities are not productive of some of those manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Although a claim for an increased rating can be deemed to include a claim for a total disability rating based upon individual employability due to service-connected disabilities (TDIU), there is no evidence that the Veteran is unemployed.  In fact, at the most recent VA examination in June 2011, the Veteran reported that he worked full-time.  Therefore, the Board finds that no further consideration of entitlement to TDIU is warranted at this time.  


ORDER

An initial rating in excess of 10 percent for arthritis of the left knee is denied.

An initial rating in excess of 20 percent for instability of the left knee on or after June 21, 2011, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


